 Case 3:18-cv-01322-KAD Document 308-46 Filed 09/29/20 Page 1 of 4




Plaintiff Exhibit XX
        Case 3:18-cv-01322-KAD Document 308-46 Filed 09/29/20 Page 2 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


                                                      )
JANE DOE,                                             )
                                                      )       Case No. 3:18-cv-01322-KAD
        Plaintiff,                                    )
                                                      )
        v.                                            )
                                                      )
TOWN OF GREENWICH, et al                              )
                                                      )
        Defendants.                                   )       January 30, 2020
                                                      )

 DEFENDANTS’ SUPPLEMENTAL RESPONSES TO PLAINTIFF’S SECOND SET OF
      INTERROGATORIES AND THIRD REQUESTS FOR PRODUCTION


 III.    INTERROGATORIES

DEFENDANTS’ GENERAL OBJECTIONS TO ALL INTERROGATORIES
AND REQUESTS FOR PRODUCTION:

        FIRST GENERAL OBJECTION: Defendants object to each and every interrogatory

insofar as Plaintiff has exhausted the 25 interrogatories limit imposed by Fed. R. Civ. P. 33(a)(1).

        SECOND GENERAL OBJECTION: Defendants object to each Interrogatory and

Request for Production to the extent it seeks information which is not relevant to the subject matter

of this litigation and not reasonably calculated to lead to the discovery of admissible evidence.

        THIRD GENERAL OBJECTION: Defendants object to each Interrogatory and Request

for Production to the extent that it requests information which is subject to the attorney-client

privilege, work production doctrine, production of material prepared in anticipation of litigation

or trial, and any other privilege or protection.
       Case 3:18-cv-01322-KAD Document 308-46 Filed 09/29/20 Page 3 of 4




      5.    Identify the Town of Greenwich police officer who held Badge No. 30 in October
and November 2016.

        OBJECTION:             In addition to the General Objections stated above, Defendants
object to this interrogatory on the grounds that it is overly broad, unduly burdensome, and seeks
information that is not reasonably calculated to lead to the discovery of admissible evidence.

         ANSWER:             Subject to and without waiving the foregoing objection, Defendant
states that Badge No. 30 was held by Sergeant Eric Scorca during the referenced time period.


 IV.     DOCUMENT REQUESTS


         9.      Copies of all policies in the Unified Policy Manual that are subject to public release
by its terms -- Sections 1000, 2000, 3000, 4000, 5000, 6000 and 7000.

        OBJECTION:            In addition to the General Objections stated above, Defendants
object to this request on the grounds that it is overly broad, unduly burdensome, and seeks
information that is not reasonably calculated to lead to the discovery of admissible evidence.
Defendants further object on the grounds that not all of the sections requested are subject to public
release.

      ANSWER:               Subject to and without waiving the foregoing objection, responsive
documents were produced this date as Bates numbers TOG-001483 – TOG-002097.


                                                AS TO OBJECTIONS ONLY



                                                By:     /s/ Robert B. Mitchell
                                                        Robert B. Mitchell (ct02662)
                                                        Jessica A. Slippen (ct25765)
                                                        Mitchell & Sheahan, P.C.
                                                        80 Ferry Blvd., Suite 216
                                                        Stratford, CT 06615
                                                        203-873-0240
                                                        203-873-0235 (fax)
                                                        rbmitchell@mitchellandsheahan.com
                                                        COUNSEL FOR DEFENDANTS




                                                    2
       Case 3:18-cv-01322-KAD Document 308-46 Filed 09/29/20 Page 4 of 4




                                           CERTIFICATION

        I certify that a copy of the above was or will immediately be mailed or delivered
electronically or non-electronically on January 30, 2020 to all counsel and self-represented parties
of the record and that written consent for electronic delivery was received from all counsel and
self-represented parties of record who were or will immediately be electronically served:



Meredith C. Braxton (mbraxton@braxtonhook.com)
Elizabeth I. Hook (ehook@braxtonhook.com)
BRAXTON HOOK LLC
280 Railroad Ave., Suite 205
Greenwich, CT 06830

Abby Wadler (Abby.Wadler@greenwichct.org)
Assistant Town Attorney
Town of Greenwich
Law Department, Town Hall
101 Field Point Road
Greenwich CT 06830



                                                     /s/ Robert B. Mitchell
                                                     Robert B. Mitchell (ct02662)
                                                     Mitchell & Sheahan, P.C.
                                                     80 Ferry Blvd., Suite 216
                                                     Stratford, CT 06615
                                                     203-873-0240
                                                     203-873-0235 (fax)
                                                     rbmitchell@mitchellandsheahan.com




                                                 3
